UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6198


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SONNY LAVORIS MACK,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, District Judge.
(4:08-cr-01252-TLW-1; 4:11-cv-02034-TLW)


Submitted:   April 19, 2012                 Decided:   April 26, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sonny Lavoris Mack, Appellant Pro Se.  Carrie Fisher Sherard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sonny Lavoris Mack appeals the district court’s order

denying    relief   on    his    28     U.S.C.A.    § 2255    (West    Supp.    2011)

motion.     We have reviewed the record and find no reversible

error.    Accordingly,     we    affirm    for     the   reasons     stated    by   the

district court.       Mack v. United States, No. 4:08-cr-01252-TLW-1

(D.S.C. Jan. 6, 2012).           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      the    court    and   argument      would    not     aid   the

decisional process.



                                                                              AFFIRMED




                                           2